WALLACE, JUDGE:
On June 13, 1981, the claimant’s home, which is located between Hillside Drive and Route 25 in Nitro, Kanawha County, West Virginia, sustained flood damage. The claimant alleges that this damage was the result of respondent’s failure to maintain a culvert situated on Route 25. This clogged culvert caused water to back up and flood the claimant’s property.
The claimant’s house faces Hillside Drive and backs on Route 25. Both roads run east-west. A 15-inch drainpipe runs from Hillside Drive along the west side of the claimant’s house. This drain empties into an 18-inch drain which is maintained by respondent and runs from the north to the south under Route 25. This drain empties into a 30-inch culvert, which runs parallel to Route 25 on its south side. The water runs east in the 30-inch drain.
The claimant testified that shortly after moving into his *372house in 1977, he became aware of the drainage problem. Water would go through the 18-inch drain, but because the culvert was clogged the water would back up through the drain. The claimant’s property is below the level of Route 25 and the water flowed from the drainpipe across his yard and into his basement. The claimant made numerous phone calls to respondent beginning in 1977. On three occasions before June 13, 1981, water entered the home. One of respondent’s engineers visited the property in late 1977 and suggested that the level of the yard be raised. The claimant had about two feet of dirt put in his back yard to try to prevent further water damage, but this effort was unsuccessful. The claimant testified that not until after the June 1981 damage did he witness any of respondent’s employees cleaning the ditches and drains. He stated:
“Well, they had — I don’t know what you call the shovel that’s on a truck — to come in that would go over into the ditch line, the culverts and clean them out and they had at least two trucks. One was loading while the other one was taking away and there was 8, 10, maybe 12 truck loads of debris that was taken out of there.”
Since the removal of the debris, the claimant has had water back up into his yard, about 2/3 of the way from the 18-inch pipe to his back door. On June 13, 1981, the water was approximately five feet high in his house.
The Court is of the opinion that the flooding to claimant’s property occurred as the direct result of the lack of maintenance of the 30-inch culvert located on the south side of W.Va. Route 25.
After careful consideration of all of the estimates of damages, the Court has determined that $4,500.00 is a just and equitable amount to compensate the claimant for his losses. Accordingly, the Court makes an award in the amount of $4,500.00.
Award of $4,500.00.